Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Cameron W. Beddard (Reg. No. 46,545) on 08/11/2022.

The application has been amended as follows: 
Cancel claim 12.

Reasons for Allowance
3.	Claims 9-11 and 14-16 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 9-11 and 14-16, the closest prior art of record fails to teach the features of claim 9 (as a representative claim): “wherein the second excitation frequency is selected to differ from the first excitation frequency, and the previously known second electric current occurring due to the electrical connection of the energy storage cell with the predefined cell-specific load is modulated simultaneously with the modulation of the first electric current occurring due to the electrical connection of the energy storage cell with the central load,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Cattin et al. (US 20140315047 A1; cited in IDS) suggests that battery  impedances are specific to corresponding frequencies. Lammeren et al. (US 20120310562 A1; cited in IDS) is silent about comparison of impedances at different frequencies. A common sense suggests that, for a comparison of impedances according to Cattin et al. to be meaningful, the excitation frequencies should be the same, so as to determine a level of reliability of a measurement of impedance based on the comparison, which is contrary to the claimed features indicated above. The closest prior art of record provides no teaching or suggestion that second excitation frequency to be purposely selected to differ from the first excitation frequency for the comparison as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857